In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00096-CV

MARIE GRAVES, Appellant                      §   On Appeal from the 431st District
                                                 Court

V.                                           §   of Denton County (20-3562-462)

                                             §   September 30, 2021

DJO, LLC, Appellee                           §   Opinion by Justice Birdwell

                                       JUDGMENT

      Having considered the record on appeal, this court holds that there was error in

the trial court’s order denying Appellant Marie Graves’s special appearance. We

therefore vacate the trial court’s order denying the special appearance, and we dismiss

the appeal for want of jurisdiction.

      It is further ordered that Appellee DJO, LLC shall pay all of the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS

                                         By /s/ Wade Birdwell
                                            Justice Wade Birdwell